

Exhibit 10.2
NiSource Inc.
2020 Omnibus Incentive Plan


Nonemployee Director Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of     , by and between NiSource Inc., a Delaware corporation (the
“Company”), and    , a Nonemployee Director of the Company (the “Grantee”),
pursuant to the terms of the NiSource, Inc. 2020 Omnibus Incentive Plan, as
amended (the “Plan”). Any term capitalized but not defined in this Agreement
shall have the meaning set forth in the Plan.


        Section 1.  Restricted Stock Unit Award. The Company hereby grants to
the Grantee, on the terms and conditions hereinafter set forth, an annual award
of Restricted Stock Units (the “RSUs”) for each year the Grantee serves as a
member of the Board. For each term for which the Grantee is elected as a member
of the Board, the number of RSUs awarded shall be calculated by dividing the
annual equity retainer amount, as periodically determined by resolution of the
Board (or its designated committee), by the Fair Market Value of a Share on the
Date of Grant, with such annual equity retainer amount prorated for partial
years of Nonemployee Director service, as reflected in the annual grant notice
evidencing the annual award of RSUs (the “Annual Award Notice”). For purposes of
this Agreement, the “Date of Grant” shall mean the date specified in the Annual
Award Notice. The RSUs shall be represented by a bookkeeping entry with respect
to the Grantee (the “RSU Account”), and each RSU shall be settled in one Share,
to the extent provided under the Annual Award Notice, this Agreement and the
Plan.


Section 2. Acceptance of Annual Award Notice. This Agreement and the Award shall
be null and void unless the Grantee accepts the applicable Annual Award Notice
by executing the Annual Award Notice in the space provided therefor and
returning an original execution copy of the Annual Award Notice to the Company
(or electronically accepting the Annual Award Notice within the Grantee’s stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect).


        Section 3. Dividend Equivalents. The Grantee shall be credited with
additional RSUs pursuant to Article XIII of the Plan to reflect dividend
equivalents with respect to the period of time between the Date of Grant and the
settlement of the RSUs. Such dividend equivalents shall be equal to the
dividends or other distributions declared on any Shares underlying the RSUs.
Dividend equivalents shall be aggregated and credited to the Grantee’s RSU
Account in the form of additional RSUs based on the Fair Market Value on the
dividend payment date and such additional RSUs shall be subject to the same
vesting conditions and payment terms as the underlying RSUs.


        Section 4.  Vesting and Lapse of Restrictions.





--------------------------------------------------------------------------------



(a) General. Except as provided for herein or in the Annual Award Notice, the
annual RSUs awarded under this Agreement shall vest on the first anniversary of
the Date of Grant, provided that the Grantee continuously serves as a
Nonemployee Director of the Company through such vesting date. The period of
time prior to vesting shall be referred to herein as the “Restriction Period.”


(b) Separation due to Retirement, Death or Disability. In the event that Grantee
separates from service prior to the expiration of the Restriction Period as a
result of “Retirement” (defined as the cessation of services after providing a
minimum of five continuous years of service as a member of the Board), death or
Disability, the Grantee shall pro rata vest in an amount of RSUs determined by
using a fraction, where the numerator shall be the number of calendar months
(including partial months) elapsed between the Date of Grant and the date of the
Grantee’s separation from service due to Retirement, death or Disability, and
the denominator of which shall be 12; provided, however, if (i) the Grantee
satisfies the service requirement for Retirement, (ii) separates from the Board
due to his or her decision to not stand for re-election as a Nonemployee
Director and (iii) completes his or her current term as a Nonemployee Director
by serving as a Nonemployee Director through the first annual meeting of the
Company’s stockholders that occurs after the Date of Grant, then the RSUs
awarded for such year shall vest in full upon the Grantee’s Retirement in
accordance with this proviso.


(c) Change in Control. Notwithstanding the foregoing provisions, in the event of
a Change in Control following the Date of Grant with respect to an annual award
of RSUs, such RSUs shall be subject to Article XV of the Plan and shall vest in
the event the Grantee separates from the Board upon or following such Change in
Control and prior to the Vesting Date with respect to such RSUs.  


Section 5. Payment of RSUs. Subject to Section 6 of this Agreement and Article
XVI of the Plan, the Company shall distribute the RSUs to the Grantee with
respect to each award as soon as practicable (but in no event later than 60
days) after the expiration of the Restriction Period or, if earlier, upon the
Grantee’s separation from service in accordance with Section 4(b) or Section
4(c) of this Agreement; provided, however, that if the RSUs are deemed
nonqualified deferred compensation under Section 409A of the Code (“Section
409A”) and become payable upon a Change in Control in accordance with Article XV
of the Plan and if the Change in Control is not a “change in control event” or
the settlement of the RSUs upon such Change in Control would be impermissible
under Section 409A, then the vested RSUs shall be settled following the
expiration of the Restriction Period or, if earlier, the Grantee’s separation
from service. The Grantee shall be entitled to receive from the Company a number
of Shares (including fractional Shares) equal to the number of whole and
fractional RSUs that vest pursuant to the terms of this Agreement, including
with respect to the number of RSUs credited to the Participant’s RSU Account as
dividend equivalents.


Section 6. Election to Defer Receipt of RSU Shares. With respect to each annual
award of RSUs, the receipt of Shares relating to the RSUs may be deferred beyond
the expiration of the Restriction Period under the rules and procedures
established by the Company and subject to Section 409A. A Grantee’s election to
defer receipt of such Shares on the deferral election
2



--------------------------------------------------------------------------------



form provided by the Company shall defer the payment and income recognition,
until the earlier of: (i) the date Grantee’s service on the Board terminates for
any reason and (ii) the Grantee’s specified date of payment. In accordance with
Section 409A, an election to defer under this Section 6 generally must be made
in the calendar year prior to the year in which services related to those RSUs
are first performed. If the Grantee is newly eligible to make a deferral
election under this Agreement and any other aggregated plan under Section 409A,
then the Grantee may make an initial deferral election on or before the date
that is 30 days after the date the Grantee first became eligible to make such an
election in accordance with Section 409A. Such deferral election shall apply
only to the number of RSUs earned for services performed after the effective
date of such deferral election, with such number of RSUs equal to the number of
RSUs that are scheduled to vest under the applicable Annual Award Notice
multiplied by a fraction, the numerator of which is the number of days beginning
with the date immediately after the effective date of such deferral election
(but in no event shall this beginning date be before the Date of Grant) and
ending on the expiration date of the Restriction Period, and the denominator of
which is the number of days beginning with the Date of Grant and ending with the
expiration date of the Restriction Period. Notwithstanding anything to the
contrary in this Agreement, Shares shall not be issued and the Grantee shall
have no rights as a stockholder in Shares issuable under this Agreement to the
extent that the issuance and receipt of such Shares have been deferred in
accordance with this Section 6; provided, however, that the Grantee shall
continue to receive dividend equivalents during the deferral period in
accordance with Section 3 of this Agreement. A Grantee’s properly filed election
to defer receipt of the Shares subject to an Annual Award Notice shall evidence
the time of payment of such Shares elected by the Grantee. If, however, service
as a member of the Board terminates prior to the expiration of the Restriction
Period, any Shares that would not have vested on the date of such termination
shall be cancelled regardless of a deferral election on file. Notwithstanding
the foregoing, in the event that the Grantee separates from service before the
date of payment elected by the Grantee, vested RSUs shall be payable as soon as
practicable (but in no event later than 60 days) after such separation from
service in a single payment of Shares.


        Section 7. Delivery of Shares upon Death. If the Grantee dies before the
Company has distributed any portion of the vested RSUs, the Company shall
transfer any Shares payable with respect to the vested RSUs in accordance with
the Grantee’s written beneficiary designation or to the Grantee’s estate if no
written beneficiary designation is provided.


        Section 8. Compliance with Applicable Law.  Notwithstanding anything
contained herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the RSUs shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.  The delivery of all or any Shares that
relate to the RSUs shall be effective only at such time that the issuance of
such Shares shall not violate any state or federal securities or other laws. 
The Company is under no obligation to effect any registration of Shares under
the Securities Act of 1933, as amended, or to effect any state registration or
qualification of the Shares that may be issued under this Agreement.  Subject to
Section 409A, the Company may, in its sole discretion, delay the delivery of
Shares or place restrictive legends on Shares in order to ensure that the
issuance of any Shares shall be in compliance with federal or state securities
laws and the rules of any exchange upon
3



--------------------------------------------------------------------------------



which the Shares are then traded.  If the Company delays the delivery of Shares
in order to ensure compliance with any state or federal securities or other
laws, the Company shall deliver the Shares at the earliest date at which the
Company reasonably believes that such delivery shall not cause such violation,
or at such later date that may be permitted under Section 409A.


        Section 9. Restriction on Transferability. Except as otherwise provided
in the Plan, the RSUs granted herein and the rights and privileges conferred
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated (by operation of law or otherwise), other than by will or the
laws of descent and distribution. Any attempted transfer in violation of the
provisions of this Section 9 shall be void, and the purported transferee shall
obtain no rights with respect to such RSUs.


        Section 10. Grantee’s Rights Unsecured. The right of the Grantee or his
or her beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Grantee nor his
or her beneficiary shall have any rights in or against any amounts credited to
the Grantee’s RSU Account, any Shares or any other specific assets of the
Company. All amounts credited to the Grantee’s RSU Account shall constitute
general assets of the Company and may be disposed of by the Company at such time
and for such purposes, as it may deem appropriate.
        
        Section 11. No Rights as Stockholder or Nonemployee Director. Unless and
until Shares have been issued to the Grantee, the Grantee shall not have any
privileges of a stockholder of the Company with respect to any RSUs subject to
this Agreement; provided, however, that the Grantee shall be entitled to receive
dividend equivalents equal to the dividends or other distributions declared on
any Shares underlying the RSUs in accordance with Section 3 of this Agreement.
Furthermore, nothing in this Agreement shall confer upon the Grantee any right
to continue as a Nonemployee Director of the Company or any Affiliate or to
interfere in any way with the right of the Company or any Affiliate to terminate
the Grantee’s service at any time.


        Section 12.  Adjustments. If at any time while the award is outstanding,
the number of outstanding RSUs is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in the Plan,
the number and kind of RSUs, shall be adjusted in accordance with the provisions
of the Plan.


        Section 13.  Notices. Any notice hereunder by the Grantee shall be given
to the Company in writing, and such notice shall be deemed duly given only upon
receipt thereof at the following address: Corporate Secretary, NiSource Inc.,
801 East 86th Avenue, Merrillville, IN 46410-6271 (or at such other address as
the Company may designate by notice to the Grantee). Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.


        Section 14.  Administration. The administration of this Agreement,
including the interpretation and amendment or termination of this Agreement,
shall be performed in
4



--------------------------------------------------------------------------------



accordance with the Plan. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee as to the provisions of
this Agreement shall be conclusive, final, and binding on all persons.
Notwithstanding the foregoing, if subsequent guidance is issued under Section
409A that would impose additional taxes, penalties, or interest to either the
Company or the Grantee, the Company may administer this Agreement in accordance
with such guidance and amend this Agreement without the consent of the Grantee
to the extent such actions, in the reasonable judgment of the Company, are
considered necessary to avoid the imposition of such additional taxes,
penalties, or interest.


        Section 15. Governing Law. This Agreement shall be construed and
enforced in accordance with the laws of the State of Indiana, without giving
effect to the choice of law principles thereof.


        Section 16. Entire Agreement; Agreement Subject to Plan.  This Agreement
and the Plan contain all of the terms and conditions with respect to the subject
matter hereof and supersede any previous agreements, written or oral, relating
to the subject matter hereof. This Agreement is subject to the provisions of the
Plan and shall be interpreted in accordance therewith.  In the event that the
provisions of this Agreement and the Plan conflict, the Plan shall control.  The
Grantee hereby acknowledges receipt of a copy of the Plan.


        Section 17. Section 409A. This Agreement is intended to comply with, or
be exempt from, Section 409A to the maximum extent possible and shall be
interpreted accordingly, and each settlement of an annual award of RSUs shall be
considered a separate payment for purposes of Section 409A. The applicable terms
of the Plan relating to Section 409A are incorporated herein by reference. This
Agreement shall be deemed to be modified to the maximum extent necessary to be
in compliance with, or exempt from, Section 409A. If the Grantee is unexpectedly
required to include in the Grantee’s current year’s income any amount of
compensation relating to the RSUs because of a failure to meet the requirements
of Section 409A, then to the extent permitted by Section 409A, the Grantee may
receive a distribution of Shares in an amount not to exceed the amount required
to be included in income as a result of the failure to comply with Section 409A.


        Section 18. Evergreen Agreement and Future Grants. In accordance with
Section 1 of this Agreement, the Company shall continue to grant RSUs to the
Grantee annually. Such future Awards shall be governed by the terms and
conditions of this Agreement and shall be evidenced by an Annual Award Notice or
statement signed by the Company. Notwithstanding the foregoing, the Company
reserves the right to grant future awards to the Grantee under different terms
and conditions from this Agreement. Such Awards shall be evidenced by a new
award agreement signed by both the Company and the Grantee. In addition, the
Company reserves the right to cancel or terminate the grant of future awards of
RSUs to the Grantee and instead pay the Grantee for services in the form of cash
or other Awards.


        IN WITNESS WHEREOF, the Company has caused this award to be granted, and
the Grantee has accepted this award, as of the date first above written.


5



--------------------------------------------------------------------------------





NiSource Inc.




By: ______________________
Its:




GRANTEE




By:   _____________________


6

